González, J.
¶19 (dissenting) — The State charged Jennifer Mau with making a false claim of loss under a contract of insurance after she claimed that monsoon rains on a nearly rainless day had seeped through her rented U-Haul truck and damaged her property. Ample evidence supports the jury’s guilty verdict. I respectfully dissent.
¶20 It is a crime in our State
for any person, knowing it to be such, to:
(a) Present, or cause to be presented, a false or fraudulent claim, or any proof in support of such a claim, for the payment of a loss under a contract of insurance; or
(b) Prepare, make, or subscribe any false or fraudulent account, certificate, affidavit, or proof of loss, or other document or writing, with intent that it be presented or used in support of such a claim.
RCW 48.30.230(1). The majority closely examines whether the State proved that the specific contract between U-Haul and Republic Western was a contract of insurance under relevant statutes and regulations. Not surprisingly, as the contract is not in the record, the majority concludes that it had not.
¶21 But our role here is to decide whether Mau has established that there was not sufficient evidence presented to sustain the jury’s verdict. “A sufficiency challenge admits the truth of the State’s evidence and accepts the *318reasonable inferences to be made from it.” State v. O’Neal, 159 Wn.2d 500, 505, 150 P.3d 1121 (2007) (citing State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992)). Evidence is sufficient if any rational jury could have found the element in question. State v. Eckenrode, 159 Wn.2d 488, 494, 150 P.3d 1116 (2007) (citing Salinas, 119 Wn.2d at 201). Circumstantial evidence may support a verdict. Eckenrode, 159 Wn.2d at 495 (citing Rogers Potato Serv., LLC v. Countrywide Potato, LLC, 152 Wn.2d 387, 392, 97 P.3d 745 (2004)). In fact, pattern jury instruction 5.01 given in this case told the jury that evidence may be direct or circumstantial and that “[o]ne is not necessarily more or less valuable than the other.” Clerk’s Papers at 42; 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 5.01, at 170 (3d ed. 2008).
¶22 Here, there is ample circumstantial evidence that Mau presented a false claim of loss under a contract of insurance. The State presented testimony from the claims adjustor, Michael Larson, who handled Mau’s claim. Larson testified, among other things, that he worked for “Republic Western Insurance Company” and that his company “handles claims for U-Haul who is self-insured.” 1 Report of Proceedings (RP) (Sept. 22, 2010) at 36 (emphasis added). He testified he was a special investigator, whose job it was “[t]o investigate questionable claims.” Id. at 37 (emphasis added). He testified that based on Mau’s report, he had “open[ed] up a general liability claim” and that if the facts alleged had been proved, he would have treated it as a “general liability claim” and paid for the loss. Id. at 39 (emphasis added). Mau herself testified that she was called by “the insurance adjustor” who “needed to meet with me to discuss this insurance claim” 2 RP (Sept. 23, 2010) at 285. Words like “insurance,” “claim,” and “general liability” are all strongly associated with insurance contracts. This alone was sufficient for a rational jury to find Mau submitted a false claim under a contract of insurance.
¶23 Further, I am not as sanguine as the majority that the State properly conceded that the Safemove policy would *319not qualify as a contract of insurance under this statute. The State asked Larson, “When someone rents a U-Haul from a U-Haul facility, what type of insurance do they have on that?” 1 RP (Sept. 22, 2010) at 38. He responded that
U-Haul is self-insured. There’s typically two types of claims that we see. General liablity claims would be claims where if there was a defect and it would fall under a general liability. The other applicable coverage would be safe move protection is what we like to call it. It’s a coverage, it’s not like an insurance, but it’s a coverage and it would cover the cargo in the even[t] of an accident.
Id. at 38-39. The jury was also given the original Safemove contract Mau signed. Ex. 25. That contract says specifically:
SAFEMOVE BENEFITS INCLUDE:
DAMAGE WAIVER PROTECTION - relieves you of financial responsibility for damage to U-Haul equipment.
CARGO PROTECTION - coverage for your possessions.
MEDICAL AND LIFE PROTECTION - coverage for you and your passengers.
Id. The record supports the conclusion that Mau made a claim under this contract. 1 RP (Sept. 22,2010) at 38. Again, “coverage,” “protection,” “benefits,” and “waiver” are all language from which a rational jury could conclude a contract of insurance existed.
¶24 I respectfully dissent.
Stephens, J., concurs with González, J.